UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52985 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Great Oaks Way, Suite 1 50 Alpharetta, GA (Address of principal executive offices) (Zip Code) (770) 419-7525 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. ☒  Yes ☐  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☒  Yes ☐  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐  Yes ☒  No As of August 1, 2014, there were issued and outstanding 50,706,519 shares of the registrant’s common stock, $0.001 par value. SANUWAVE Health, Inc. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 6. Exhibits 29 SIGNATURES 30 EXHIBIT INDEX 31 -1- Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q of SANUWAVE Health, Inc. and its subsidiaries (“SANUWAVE” or the “Company”) contains forward-looking statements. All statements in this Quarterly Report on Form 10-Q, including those made by the management of the Company, other than statements of historical fact, are forward-looking statements. Examples of forward-looking statements include statements regarding the Company’s future financial results, clinical trial results, regulatory approvals, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends. These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements. Forward-looking statements may contain words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” and “continue,” the negative of these terms, or other comparable terminology. Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed in the reports we file with the Securities and Exchange Commission, specifically the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, filed on March 31, 2014 and in the Company’s Quarterly Reports on Form 10-Q. Other risks and uncertainties are and will be disclosed in the Company’s prior and future Securities and Exchange Commission (the “SEC”) filings. These and many other factors could affect the Company’s future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf. The Company undertakes no obligation to revise or update any forward-looking statements. The following information should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, filed on March 31, 2014. Except as otherwise indicated by the context, references in thi s Quarterly Report on Form 10-Q to “we,” “us” and “our” are to the consolidated business of the Company. -2- PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) SANUWAVE HEALTH, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ 6,153,055 $ 182,315 Accounts receivable - trade, net of allowance for doubtful accounts of $43,433 in 2014 and $43,282 in 2013 59,721 139,736 Inventory 250,605 246,006 Prepaid expenses 126,364 75,020 TOTAL CURRENT ASSETS 6,589,745 643,077 PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation (Note 3) 7,218 13,267 OTHER ASSETS 11,440 11,444 INTANGIBLE ASSETS, at cost, less accumulated amortization (Note 4) 766,891 920,269 TOTAL ASSETS $ 7,375,294 $ 1,588,057 LIABILITIES CURRENT LIABILITIES Accounts payable $ 399,126 $ 935,028 Accrued expenses (Note 5) 348,163 863,572 Accrued employee compensation 125,380 140,102 Convertible promissory note (Note 9) - 147,775 Promissory notes - 89,038 Interest payable, related parties (Note 7) 80,968 163,729 Capital lease payable 1,343 3,951 TOTAL CURRENT LIABILITIES 954,980 2,343,195 NON-CURRENT LIABILITIES Notes payable, related parties (Note 7) 5,372,743 5,372,743 TOTAL LIABILITIES 6,327,723 7,715,938 COMMITMENTS AND CONTINGENCIES (Note 12) - - STOCKHOLDERS' EQUITY (DEFICIT) PREFERRED STOCK, SERIES A CONVERTIBLE, par value $0.001, 6,175 shares authorized; 6,175 shares issued and outstanding (Note 10) 6 - PREFERRED STOCK - UNDESIGNATED, par value $0.001, 4,993,825 shares authorized; no shares issued and outstanding - - COMMON STOCK, par value $0.001, 150,000,000 shares authorized; 50,706,519 and 37,984,182 issued and outstanding in 2014 and 2013, respectively 50,707 37,984 ADDITIONAL PAID-IN CAPITAL 87,462,798 76,037,490 ACCUMULATED OTHER COMPREHENSIVE INCOME 1,707 6,688 ACCUMULATED DEFICIT ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) 1,047,571 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 7,375,294 $ 1,588,057 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. -3- SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, June 30, REVENUE $ 238,115 $ 160,617 $ 383,213 $ 361,851 COST OF REVENUE 63,399 23,783 81,736 79,594 GROSS PROFIT 174,716 136,834 301,477 282,257 OPERATING EXPENSES Research and development 1,013,652 624,533 1,778,497 969,218 General and administrative 694,402 1,157,119 1,994,713 2,009,040 Depreciation 4,770 4,991 9,485 9,982 Amortization 76,689 76,689 153,378 153,378 TOTAL OPERATING EXPENSES 1,789,513 1,863,332 3,936,073 3,141,618 OPERATING LOSS ) OTHER INCOME (EXPENSE) Gain (loss) on embedded conversion feature of Senior Secured Notes (Note 6) - 2,328,000 - ) Interest expense, net ) Gain on sale of fixed assets - - - 7,500 Loss on foreign currency exchange ) TOTAL OTHER INCOME (EXPENSE) ) 908,167 ) ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS ) OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustments ) 2,950 ) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE: Net loss - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted 48,423,293 21,757,310 44,035,108 21,517,719 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. -4- SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended Six Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Amortization 153,378 153,378 Depreciation 9,485 9,982 Change in allowance for doubtful accounts 151 1,730 Stock-based compensation - employees, directors and advisors 57,755 507,395 Stock issued for consulting services 743,150 343,880 Accrued interest on 18% Convertible Promissory Notes 7,168 - Accretion of interest on warrants issued concurrent withaconvertible promissory note 339,864 - Loss on embedded conversion feature of Senior Secured Notes - 1,409,000 Accretion of interest and accrued interest on Senior Secured Notes - 1,757,330 Gain on sale of property and equipment - ) Changes in assets - (increase)/decrease Accounts receivable - trade 79,864 9,395 Inventory ) 37,511 Prepaid expenses ) 18,896 Other 4 110 Changes in liabilities - increase/(decrease) Accounts payable ) 104,603 Accrued expenses ) ) Accrued employee compensation ) ) Promissory notes - accrued interest ) 5,688 Interest payable, related parties ) ) NET CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Sale of property and equipment - 7,500 Purchase of property and equipment ) - NET CASH PROVIDED (USED) BY INVESTING ACTIVITIES ) 7,500 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from 2014 Private Placement, net 8,562,500 - Proceeds from sale of capital stock - subscription agreement 900,000 75,000 Proceeds from 18% Convertible Promissory Notes 815,000 - Proceeds from convertible promissory notes, net 325,000 - Proceeds from employee stock option exercise 12,600 37,917 Proceeds from subscriptions payable for Senior Secured Notes - 1,570,000 Proceeds from promissory notes - 300,000 Payments of principal on convertible promissory notes ) - Payments of principal on promissory notes ) - Payments of principal on capital lease ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES 10,072,492 1,980,497 EFFECT OF EXCHANGE RATES ON CASH ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS 5,970,740 375 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 182,315 70,325 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 6,153,055 $ 70,700 SUPPLEMENTAL INFORMATION Cash paid for interest, related parties $ 244,836 $ 161,936 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. -5- SANUWAVE HEALTH, INC. AND SUBS I DIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2014 1. Nature of the Business SANUWAVE Health, Inc. and subsidiaries (the “Company”) is a shockwave technology company using a patented system of noninvasive, high-energy, acoustic shockwaves for regenerative medicine and other applications. The Company’s initial focus is regenerative medicine – utilizing noninvasive, acoustic shockwaves to produce a biological response resulting in the body healing itself through the repair and regeneration of tissue, musculoskeletal and vascular structures. The Company’s lead regenerative product in the United States is the demaPACE® device, which is in a supplemental Phase III clinical study for treating diabetic foot ulcers with possible FDA approval in 2015, subject to submission of satisfactory clinical study results. The Company’s portfolio of healthcare products and product candidates activate biologic signaling and angiogenic responses, including new vascularization and microcirculatory improvement, helping to restore the body’s normal healing processes and regeneration. The Company intends to apply its Pulsed Acoustic Cellular Expression (PACE® ) technology in wound healing, orthopedic, plastic/cosmetic and cardiac conditions. Revenue is from sales of the European Conformity Marking (“CE Mark”) devices and accessories in Europe, Canada, Asia and Asia/Pacific. In addition, there are license/partnership opportunities for the Company’s shockwave technology for non-medical uses, including energy, water, food and industrial markets. 2 . Summary of Significant Accounting Policies Basis of Pr e sentation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with United States generally accepted accounting principles for interim financial informationand with the instructions to Form 10-Q and Article8-03 of RegulationS-X. Accordingly, these condensed consolidated financial statements do not include all the information and footnotes required by United States generally accepted accounting principles for complete financial statements.The financial information as of June 30, 2014 and for the three and six months ended June 30, 2014 and 2013 is unaudited; however, in the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six month periods ended June 30, 2014 are not necessarily indicative of the results that may be expected for any other interim period or for the year ending December31, 2014. The condensed consolidated balance sheet at December31, 2013 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. Financial condition Since inception in 2005, the Company’s operations have primarily been funded from the sale of capital stock and convertible debt securities.At June 30, 2014, the Company had cash and cash equivalents totaling $6,153,055.
